Citation Nr: 1503929	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-37 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for chronic myelogenous leukemia (CML), including as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972, including service in the Republic of Vietnam.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran requested a Board hearing, which was scheduled for November 2012.  In a statement received in October 2012, the Veteran cancelled the request.  As such, the hearing request is deemed withdrawn. 

In July 2014, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  In September 2014 the requested opinion was received and the Board informed the Veteran (and his representative) that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion and indicated that he was entitled to submit additional evidence or argument within 60 days of the date of that letter.  The Veteran responded with an appellate brief in December 2014.  Accordingly, the Board will proceed with the consideration of his case.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, chronic myelogenous leukemia is related to service.


CONCLUSION OF LAW

Chronic myelogenous leukemia was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The evidence shows that the Veteran had occupational exposure to benzene in service, primarily through his military occupational specialty of dry cleaner.  He was diagnosed with CML in 2008.

The record contains two opinions of VHA medical specialists regarding the link between benzene and CML.  Both specialists opined that medical literature did not show a significant statistical correlation between benzene exposure and CML, and thus concluded that the Veteran's CML was less likely than not caused by or related to his benzene exposure in service.

The Veteran submitted medical treatise evidence in support of his argument that his exposure to benzene increased his risk for CML.  A study authored by Vlaanderen, et. al., concluded, "Although limited by low statistical power, the current meta-analysis provides support for a possible association of occupational exposure to benzene and the risk of CML."  According to the National Institutes of Health,

The type of leukemia most commonly associated with benzene is acute myelogenous leukemia and its variants, including erythroleukemia and acute myelomonocytic leukemia....  The other major acute form of leukemia, acute lymphocytic leukemia, has been reported to be associated with benzene exposure but evidence of a causal association is weak.  There is a somewhat stronger, although still inconclusive, association in the literature between benzene exposure and the two common forms of chronic leukemia: chronic myelogenous leukemia and chronic lymphocytic leukemia.

National Institutes of Health, U.S. National Library of Medicine, Toxicology Data Network, Hazardous Substance Data Bank: Benzene (January 26, 2015), available at http://toxnet.nlm.nih.gov/cgi-bin/sis/search2/f?./temp/~xFv4Tx:2 (citing Mehlman MA, ed; Adv Mod Environ Toxicol Vol IV: Carcinogenicity and Toxicity of Benzene p.52 (1983).) (emphasis added).

The evidence thus shows medical treatise evidence in favor of a relationship between benzene and CML, and medical opinions against the Veteran's claim.  The Board finds that the evidence is at least in equipoise as to whether the Veteran's CML is related to benzene exposure in service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.


ORDER

Service connection for chronic myelogenous leukemia is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


